UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4740


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERNEST MONDELL SANDERS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:12-cr-00499-RMG-1)


Submitted:   April 24, 2014                 Decided:   April 28, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Thomas McBratney, III, MCBRATNEY LAW FIRM, PA, Florence,
South Carolina, for Appellant. Peter Thomas Phillips, Assistant
United   States  Attorney,   Charleston, South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ernest Mondell Sanders pled guilty, pursuant to a plea

agreement, to conspiracy to possess with intent to distribute

and distribute 280 grams or more of cocaine base, in violation

of   21   U.S.C.     § 846   (2012),   and    mail    fraud,    wire     fraud,    and

conspiracy to commit mail and wire fraud, in violation of 18

U.S.C. §§ 1341, 1343, 1349 (2012).             The district court sentenced

Sanders    to   30    months’   imprisonment         and    ordered     him   to   pay

$13,376.78 in restitution.         On appeal, counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious grounds for appeal but questioning

whether the district court complied with Fed. R. Crim. P. 11 in

accepting Sanders’ guilty plea and whether Sanders’ sentence is

reasonable.        Sanders was advised of his right to file a pro se

supplemental brief, but he did not do so.                  We affirm.

            Because Sanders did not move in the district court to

withdraw his guilty plea, we review the Rule 11 hearing for

plain error.       United States v. Martinez, 277 F.3d 517, 525 (4th

Cir. 2002).        To establish plain error, Sanders must show:                    (1)

there was error; (2) the error was plain; and (3) the error

affected his substantial rights.               Henderson v. United States,

133 S. Ct. 1121, 1126 (2013).                In the guilty plea context, a

defendant meets his burden by showing a reasonable probability



                                        2
that he would not have pled guilty but for the Rule 11 omission.

United States v. Massenburg, 564 F.3d 337, 343 (4th Cir. 2009).

               After reviewing the transcript of Sanders’ guilty plea

hearing pursuant to Anders, we conclude that the district court

substantially complied with Rule 11 in accepting Sanders’ guilty

plea and that any omission by the court did not affect Sanders’

substantial rights.         Critically, the district court ensured that

the plea was supported by an independent factual basis, that

Sanders entered the plea knowingly and voluntarily, and that

Sanders understood the nature of the charges to which he pled

guilty, the maximum and mandatory minimum penalties he faced,

and the rights he relinquished by pleading guilty.                         Fed. R.

Crim. P. 11(b); United States v. DeFusco, 949 F.2d 114, 116,

119-20 (4th Cir. 1991).

               We review Sanders’ sentence for reasonableness “under

a   deferential      abuse-of-discretion       standard.”     Gall    v.    United

States, 552 U.S. 38, 41 (2007).                 A sentence is procedurally

reasonable      if   the   court    properly    calculates    the    defendant’s

advisory Guidelines range, gives the parties an opportunity to

argue    for    an   appropriate     sentence,    considers    the    18    U.S.C.

§ 3553(a) (2012) factors, does not rely on clearly erroneous

facts, and sufficiently explains the selected sentence.                     Id. at

49-51.     After reviewing the sentencing transcript pursuant to

Anders,    we    conclude    that    Sanders’    sentence     is    procedurally

                                        3
reasonable.         Sanders has also failed to rebut the presumption

that his within-Guidelines sentence is substantively reasonable.

United States v. Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir.

2010)   (explaining         that       this    court     applies         a    presumption        on

appeal that a sentence within the properly calculated Guidelines

range   is    substantively         reasonable);         United          States      v.    Montes-

Pineda,      445    F.3d    375,    379       (4th   Cir.     2006)       (explaining          that

defendant may rebut presumption by showing “that the sentence is

unreasonable         when       measured       against      the        § 3553(a)          factors”

(internal quotation marks omitted)).

              In     accordance        with     Anders,       we       have     reviewed        the

remainder      of     the     record      in     this    case       and       have     found     no

meritorious         grounds      for    appeal.          We      therefore           affirm    the

district court’s judgment.                     This court requires that counsel

inform Sanders, in writing, of the right to petition the Supreme

Court   of    the    United       States       for   further       review.           If    Sanders

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                                  Counsel’s

motion must state that a copy thereof was served on Sanders.                                     We

dispense      with       oral     argument       because         the     facts       and      legal

contentions        are   adequately        presented        in     the       materials      before

this court and argument would not aid the decisional process.

                                                                                          AFFIRMED

                                                4